The lands sought to be acquired in the proceeding are entire lots of land owned by the appellants in severalty for which they are entitled to just compensation. *Page 93 
The measure of just compensation when the whole of specified pieces of land is taken for a public use under the power of eminent domain is the market value of such lots of land. The buildings and structures on the lands so to be taken are a part of the lands and are to be included as such in determining the market value thereof. The buildings and structures on appellants' lands are suitable to the locality and the lands including the buildings and structures have a market value. The question presented on this appeal is not complicated by other questions relating to damages sustained by the appellants to other lands adjoining the lands taken in the proceeding. Neither is it confused because the lands sought to be taken are covered by unusual or peculiar structures which make it impossible for the owner to obtain evidence of the market value thereof. The question before us is whether in a case of the condemnation of ordinary real property having a market value evidence of the structural value of the buildings thereon can be given when wholly disconnected with the market value of the lands sought to be taken.
The market value of land, including the improvements thereon, is a question of fact which is determined to a large extent from the testimony of persons specially qualified by experience and knowledge to express an opinion as to real estate values. Before a person is allowed to express an opinion as to the market value of real property his experience and knowledge must be shown at least sufficiently so that his opinion is entitled to some weight. After a witness has expressed an opinion as to such market value he can, on cross-examination, be asked any question affecting the extent of his information and knowledge upon the subject about which he has expressed the opinion. Such a cross-examination may properly include any reasonable question relating to the property, its location, extent, and the elements that go to make up its value. The price at which it has been purchased, the rentals therefrom or its productiveness, and the materials of which the buildings are erected, are proper subjects of such cross-examination. *Page 94 
In showing the qualifications of a person produced as an expert witness upon the market value of land, it is within the reasonable discretion of the court or commission to allow on his direct examination such questions as are proper on the cross-examination of such witness for the purpose of showing the weight to be given to the testimony about to be given by such witness.
The rulings of which the appellants complain in this case did not arise in an effort by them to show that a proposed witness was qualified to give testimony as to the market value of the real property sought to be taken in the proceeding. They called as a witness a carpenter and builder and attempted to show by him the structural value of the buildings on the property sought to be condemned entirely apart from the value of the land, and entirely apart from any intention of subsequently obtaining from the witness an estimate of the value of the land, together with the buildings thereon. The witness expressly stated that he was not a real estate expert and that he was not familiar with the value of the land. He further testified that in making his proposed estimate he did not pretend to give the amount that the buildings add to the value of the land, but only the structural value of the buildings in the condition in which he found them without taking the land into consideration at all. The evidence was excluded. The ruling of the commissioners was in accordance with many decisions of the trial courts and the Appellate Divisions in this State. The following are some of such decisions: Matter of Long Island R.R. Co. (6 T.  C. 298);Matter of N.Y., W.S.  Buffalo R. Co. (37 Hun, 317); Matter ofTrustees of Village of White Plains (124 App. Div. 1); Matterof City of New York (118 App. Div. 272); Matter of City of NewYork (Town of Carmel) (56 Misc. Rep. 311); Matter of Simmons
(58 Misc. Rep. 607; S.C., 130 App. Div. 350). (See Devou v.City of Cincinnati, 162 Fed. Rep. 633.)
This court in Village of St. Johnsville v. Smith (184 N.Y. 341), referring to the compensation to be made for certain improvements constructed upon lands sought to be condemned, *Page 95 
say: "It must be distinctly understood that the measure of such compensation is neither the cost of the improvements nor theirvalue or the value of their use to the village. The true inquiry is how much do the improvements placed upon the property enhance the value of the appellant's land." (p. 350.) It is urged that this decision was made in a case where the improvements were not placed upon the land by the owner thereof, but by the municipality which sought to condemn the land. I do not see any distinction in the question referred to in the Village of St.Johnsville case and the question in the case before us. The improvements put upon the land in that case became the property of the owner of the land to the same extent as if they were placed thereon by the owner. As the improvement placed thereon became a part of the land and the unconditional and unqualified property of the owner of such land, they, like the buildings of the appellants, were a part of the private property taken for public use to which the owner was entitled to just compensation.
The measure of the appellant's compensation, as stated in theVillage of St. Johnsville case, is neither the cost of the buildings nor their value, but the market value of the land enhanced as it is by the buildings thereon.
This court has also passed upon the question adversely to the appellants' contention in the case entitled Matter of Simmons
(195 N.Y. 573). That case includes an appeal in two cases similarly entitled. Each was a proceeding to acquire lands by the power of eminent domain. In one of the proceedings some evidence of structural value was received against the objection of the corporation counsel. The corporation counsel moved for the confirmation of the report notwithstanding the admission of such evidence. (Matter of Simmons, 58 Misc. Rep. 581, 590.) The question as to the structural value was not before the Special Term, the Appellate Division or this court on that appeal. In the other of said appeals it was directly before the court for consideration and determination. A witness was asked a question as follows: "Now will you state in your opinion what the structural value of the house and various *Page 96 
other structures were that you found on the property at the time you examined it." This question was put to a building expert, and it was objected to upon the ground that structural value is not evidence of market value, and the objection was sustained. When that proceeding came up for confirmation at the Special Term the decision of the commissioners was sustained, and an opinion was written by Justice BETTS which is reported in 58 Misc. Rep. 607. The opinion is principally devoted to a discussion of the question of the admissibility of evidence of the structural value of buildings on the property sought to be condemned. In the opinion he says: "The authorities all seem to be one way in this State, which is, that evidence of structural cost or value, as offered in these cases and excluded by the commissioners on objection of the city, is not admissible." (p. 613) An appeal was taken from the order of confirmation to the Appellate Division, where the order was affirmed. The opinion of the court was written by Justice SEWELL and is reported in 130 App. Div. 350, from which I quote as follows: "It is unnecessary to discuss the question whether the commissioners erred in refusing to permit the owner to show the value of the structures upon the land further than to say that it is the market value of the land with the buildings and other improvements thereon that is the measure of compensation. The buildings put upon the land are simply adjuncts to the freehold. They add to its value and are properly included in an appraisal of it, but it is the value of the land and structures which is to be determined and not the cost of them. For these reasons it has been held that testimony of the structural value of buildings is not competent in proceedings of this kind." (p. 353.)
An appeal was taken from the order of affirmance in the Appellate Division to this court and the question of structural value among others was discussed orally in this court and submitted upon printed briefs and the order of the Appellate Division was unanimously affirmed.
The appeal in the Simmons case from the order included in the decision of this court, reported in 195 N.Y. 573, and *Page 97 
which is reported in 58 Misc. Rep. 607 and 130 App. Div. 350, like the appeal in the case now before us, was from an order affirming an order confirming the report of the commissioners in a condemnation proceeding in which the question of structural value was directly involved. If the testimony was improperly excluded the error was equally serious in the two proceedings. If we reverse the judgment in this case we will place upon our records decisions that are wholly antagonistic and contradictory.
I am of the opinion that upon principle and upon authority, including the cases mentioned from this court, the commission was right in excluding the evidence offered on behalf of the appellants in this proceeding.
It may be assumed, without deciding that evidence of structural value should be admitted in some peculiar and unusual cases where other and better evidence cannot be obtained, and that it is admissible to test the information and knowledge of a person presented as an expert upon the question of market value, but evidence of structural value except as stated should be excluded as it does not in itself show the amount even in part of just compensation and it tends to an unsafe and improper estimate of damages.
In the discussion of the St. Johnsville case in the prevailing opinion it is substantially admitted that evidence of structural value of the improvements upon the lands in that case would be inadmissible and what is there said tends to emphasize how improper and unsafe evidence of structural value is in all condemnation proceedings where general evidence of market value can be obtained.
The judgment should be affirmed, with costs.
CULLEN, Ch. J., WILLARD BARTLETT and HISCOCK, JJ., concur with WERNER, J.; HAIGHT and VANN, JJ., concur with CHASE, J.
Orders reversed, etc. *Page 98